DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 3/6/2020, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bendel et al (US 2018/0189370 A1), in view of Chandrasekar et al (US 2007/0192337 A1).
As per claim 1, Bendel et al (US 2018/0189370 A1) discloses,
A method for presenting SQL database information through a graphical user interface (GUI) of a unified operations support system (OSS) platform (para.[0004]; “systems provide a uniform user interface through mapping and abstraction of data structures, thereby enabling users and clients to store and retrieve data from multiple noncontiguous databases with a single query”).
	Bendel does not specifically disclose analyzing the SQL database via a generic SQL plugin operatively associated with and executed by at least one processor of the unified OSS platform, generating, by the generic SQL plugin, a value pack definition usable by the unified OSS platform, the value pack definition comprising the one or more tables making up the SQL database, adjusting, by the generic SQL plugin, the value pack definition in accordance with at least one rule relevant to data stored within the one or more tables, and exposing, by the general SQL plugin, the value pack definition of the one or more tables effectuating presentation of the information through the GUI, the information regarding at least a subset of the data.
	However, Chandrasekar et al (US 2007/0192337 A1) in an analogous art discloses,
comprising: analyzing the SQL database via a generic SQL plugin operatively associated with and executed by at least one processor of the unified OSS platform (para.[0007]; “provides a generic SQL adapter business service which can be used to construct and execute SQL statements on a data set”).
generating, by the generic SQL plugin, a value pack definition usable by the unified OSS platform (para.[0007]; “provides a generic SQL adapter business service which can be used to construct and execute SQL statements on a data set” and using a SQL integration object definition to determine a structure of the data set, and constructing at least one SQL statement conforming to the structure to perform the operation on the data set”) 
the value pack definition comprising the one or more tables making up the SQL database (para.[0051]; “SQL integration object definition thus provides a common structure for data of both internal and external data sets in any format. …, SQL integration object definition 120d defines a hierarchical structure of one or more SQL integration component definitions such as SQL integration component definition”).
adjusting, by the generic SQL plugin, the value pack definition in accordance with at least one rule relevant to data stored within the one or more tables (para.[0007]; SQL adapter business service optimizes operations to update data in the data sets by combining operations when possible and by using result sets from executing previous SQL statements to construct subsequent SQL statements”). 
and exposing, by the general SQL plugin, the value pack definition of the one or more tables effectuating presentation of the information through the GUI, the information regarding at least a subset of the data (para.[0045]; “Structured Query Language (SQL) adapter business service is provided that converts data from a data set to a common representation format that is used for all data sets with which the SQL adapter business service interacts”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on 

As per claim 2, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the analyzing of the SQL database comprises determining existence of at least one of a primary key and a foreign key in one or more tables making up the SQL database (para.[0080]; “SQL integration component key definition incorporates the primary key/foreign key relationships”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.
  
As per claim 3, the rejection of claim 2 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the generating of the value pack definition comprises categorizing each of the one or more tables as at least one of a definition table and a fact table (para.[0051]; “SQL integration object definition 120d defines a hierarchical structure of one or more SQL integration component definitions such as SQL integration component definition 122d. Each SQL integration component definition may include one or more SQL integration component attribute definition such as SQL integration component attribute definition”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.


As per claim 4, the rejection of claim 3 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the categorizing of each of the one or more tables is based on the existence of the at least one of the primary key and the foreign key in each of the one or more tables (para.[0080]; “SQL integration component key definition incorporates the primary key/foreign key relationships that exist between tables in a dataset”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 5, the rejection of claim 4 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the generating of the value pack definition comprises organizing each definition table into a dimension tree comprising folders corresponding to a name of each definition table and containing fields of a corresponding table of the one or more tables (para.[0068]; “database table/view can serve as a parent table/view to another table/view ….. called a child table/view, within the same hierarchy”).  

As per claim 6, the rejection of claim 3 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the generating of the value-pack definition further comprises generating one or more objects from each of the one or more tables categorized as a definition table (para.[0087]; “SQL integration component definition CONTACT 122d-2 includes SQL integration field definition 430, which defines fields ContactID 431, First Name 432, Last Name 433, Phone 434, Customer Name” and para.[0088]; “CONTACT table is a child to the CUSTOMER table defined in SQL integration component definition”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 7, the rejection of claim 6 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the generating of the value-pack definition further comprises generating one or more operations performable on the one or more objects (para.[0091]; “SQL integration object instance 120i, which corresponds to SQL integration object definition 120d of FIG. 4. One row of the CUSTOMER table is shown, with three children records in the CONTACT table and five grandchildren records in the PHONE table”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 8, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the user-customized rules comprise enrichment rules applied to the value pack definition adjusted in accordance with the default rules (0071]; “SQL integration object definition 120d may also contain rules for forming valid SQL integration object instances”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 9, the rejection of claim 8 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the enrichment rules comprise at least one of filtering rules and cardinality-specification rules (0071]; “SQL integration object definition 120d may also contain rules for forming valid SQL integration object instances”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.
 
As per claim 10, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
further comprising storing the adjusted value pack definition of the one or more tables in a JavaScript Object Notation file in a public directory accessible by users of the unified OSS portal (para.[0070]; “SQL integration field instance 126i can be a scalar data value stored in memory as a string” and para.[0313]; “HTTP-compliant web browser having a JavaScript interpreter”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 11, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the presented information comprises at least one dashboard view of the data, wherein the at least one dashboard view is created through a GUI editor based on the adjusted value pack definition of the one or more tables (para.[0067]; “Input data 108 corresponds to instances of one or more database tables and/or views of a database table, labeled here as database table/view 204. An instance of database table/view 204 corresponds to a row of data in that table/view”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 12, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the presented information comprises visualized representations indicative of health characteristics of the unified OSS console or metadata associated with the subset of the data (para.[0055]; “element … that allows creation of a SQL integration object definition from an external metadata representation of an object”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 13, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
further comprising providing, by the generic SQL plugin, documentation representative of characteristics of the value pack definition of the one or more tables (para.[0052]; “SQL integration object instance 120i represents an instance of SQL integration object definition 120d containing data in the structure defined by SQL integration object definition”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 14, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
further comprising, storing, by the generic SQL plugin, the value pack definition in a public directory accessible by a user of the unified OSS console (para.[0070]; “SQL integration field instance 126i can be a scalar data value stored in memory as a string. A SQL integration field definition such as SQL integration field definition 126d may represent textual data”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 15, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
further comprising building and converting, by the generic SQL plugin, at least one query to query the SQL database (para.[0060]; “SQL adapter business service 110 uses ODBC Database Connector API 130 to communicate with external database”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 16, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
further comprising, creating, by the generic SQL plugin, at least one additional column into the value pack definition representative of at least one aggregation function applied to one or more columns of at least one of the one or more tables (para.[0067]; “Each database table/view may include one or more database column 206. An instance of database column 206 corresponds to a data value for a column within the row of data that is an instance of database table/view”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

Claim 17, 18, and 19 are unified OSS platform claim corresponding to method claims 1, 2 – 4, and 6 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1, 2 – 4, and 6 respectively above. 

As per claim 20, the rejection of claim 18 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the computer code, when executed, further causes the processor to control the plugin to convert a query comporting with the logical model definition from the GUI into a query comporting with an original format of the remote data source (para.[0045]; “Structured Query Language (SQL) adapter business service is provided that converts data from a data set to a common representation format that is used for all data sets with which the SQL adapter business service interacts”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TITLE: Data management interface with configurable plugins, US 2008/0295074 A1 authors: Schneider et al.   See paragraph 0020, 0031 – 00333, and 0053 – 0054.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



8/14/2021